                          IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF KANSAS


ANDY WILLIAMSON,                                 )
                                                 )
                          Plaintiff,             )
                                                 )
v.                                               )       Case No: 19-cv-2506-KHV-TJJ
                                                 )
                                                 )
United Parcel Service, Inc., et al.,             )
                                                 )
                          Defendants.            )


                                   MEMORANDUM AND ORDER

          This matter is before the Court on Plaintiff’s Motion to Modify Complaint (ECF No. 32).

Plaintiff seeks to amend his Complaint to name four additional individuals as Defendants, and to

modify both the factual allegations and the requested relief. Defendants oppose the motion.1 For

the reasons set forth below, the Court will deny the motion in part and grant it in part.

                                              Background

          Plaintiff, proceeding pro se, filed this employment discrimination action alleging that

Defendants unlawfully discriminated and retaliated against him on the basis of (1) race and

religion in violation of Title VII of the Civil Rights Act of 1964 (“Title VII”), and (2) disability

in violation of the Americans with Disabilities Act of 1990 (“ADA”). Plaintiff also alleges

Defendants interfered with and retaliated for his use of benefits pursuant to the Family and

Medical Leave Act (“FMLA”). Defendants United Parcel Service, Inc. and Chris Verbeck

responded to the Complaint by filing a Partial Motion to Dismiss.2 The motion asks the Court to



1
    Plaintiff did not file a reply in support of his motion.
2
    ECF No. 11. Defendants assert that Defendant Gay is deceased. See Suggestion of Death of
(1) dismiss Plaintiff’s claims for discrimination on the basis of religion against all Defendants

pursuant to Fed. R. Civ. P. 12(b)(1) because Plaintiff failed to exhaust his remedies with respect

to this claim, and (2) dismiss Plaintiff’s Title VII and ADA claims against Defendant Verbeck on

the basis that she is not liable under these statutes in her individual capacity, and Plaintiff

therefore failed to state a cognizable claim against her. Defendants filed an Answer to the

remaining claims.3

          Plaintiff then filed this motion to amend, seeking to add Michael Schumacher, Derek

Sizemore, Jason Roy, and Micah Blunt as Defendants. Plaintiff alleges all are management

employees of United Parcel Service, Inc., and were directly involved in the claims Plaintiff

alleges in his original Complaint. Plaintiff also seeks to add factual allegations concerning

Defendant Chris Verbeck, and to request additional categories of relief.

          After Plaintiff filed this motion, District Judge Kathryn H. Vratil ruled on Defendants’

Partial Motion to Dismiss. Judge Vratil granted the motion in part, dismissing Plaintiff’s Title

VII and ADA claims against Chris Verbeck for failure to state a claim upon which relief may be

granted, ruling that neither statute creates a cause of action against persons who are not

“employers,” and Plaintiff does not allege that Chris Verbeck was his employer.4 Judge Vratil

overruled that portion of the motion which sought dismissal of Plaintiff’s religious

discrimination claim.5




Defendant Chris Gay (ECF No. 16).
3
    ECF No. 13.
4
    Memorandum and Order (ECF No. 36) at 5-6.
5
    Id. at 6.
                                                   2
                                             Legal Standard

          Federal Rule of Civil Procedure 15(a)(2) instructs that the court “should freely give leave

when justice so requires.”6 The court’s decision to grant leave to amend a complaint, after the

permissive period, is within the trial court’s discretion and will not be disturbed absent an abuse

of that discretion.7 The court may deny leave to amend upon a showing of “undue delay, bad

faith or dilatory motive on the part of the movant, repeated failure to cure deficiencies by

amendments previously allowed, undue prejudice to the opposing party by virtue of allowance of

the amendment, futility of amendment, etc.”8

          If a proposed amendment would not withstand a motion to dismiss pursuant to Fed. R.

Civ. P. 12(b)(6), or fails to state a claim upon which relief may be granted, the court may deny

leave to amend.9 “[T]o survive a motion to dismiss, a complaint must contain sufficient factual

matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”10 A complaint or

amendment thereof need only make a statement of the claim and provide some factual support to

withstand dismissal.11 It does not matter how likely or unlikely the party is to actually receive




6
     Fed. R. Civ. P. 15(a)(2); accord Foman v. Davis, 371 U.S. 178, 182 (1962).
7
     Minter v. Prime Equip. Co., 451 F.3d 1196, 1204 (10th Cir. 2006).
8
     Id. (quoting Foman, 371 U.S. at 182).
9
 Mochama v. Butler Cnty., KS, No. 14-2121-KHV-TJJ, 2014 WL 3767685, at *1 (D. Kan. July
31, 2014) (citing Fulton v. Advantage Sales & Mktg., LLC, No.3:11-CV-01050-MO, 2012 WL
5182805, at *2 (D. Or. Oct. 18, 2012)).
10
   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544
at 570 (2007)).
11
     Twombly, 550 U.S. at 555.

                                                   3
such relief, because for the purposes of dismissal all allegations are considered to be true.12 The

party opposing the amendment has the burden of showing the proposed amendment is futile.13

          District of Kansas Local Rule 15.1 requires the proposed amended pleading to be

attached to any motion seeking leave to amend that pleading.14

                                              Analysis

          As Defendants point out, Plaintiff’s motion does not comply with Local Rule 15.1 that

requires the proposed amended complaint to be attached to the motion. Instead, the motion

summarily states the modifications Plaintiff requests. Defendants acknowledge that Plaintiff filed

his motion within the time allowed in the Scheduling Order.15

          Defendants argue that the Court should deny Plaintiff’s motion because he failed to

attach his proposed Amended Complaint as required by Local Rule 15.1. The Court will not

deny the motion on this basis. Because plaintiff proceeds pro se, the Court construes his motion

liberally and holds it to a less stringent standard than formal pleadings drafted by lawyers.16 But

to fairly put Defendants on notice of and allow them to respond to Plaintiff’s claims, Plaintiff




12
     Id. at 556.
13
  Layne Christensen Co. v. Bro-Tech Corp., No. 09-CV-2381-JWL-GLR, 2011 WL 3847076, at
*5 (D. Kan. Aug. 29, 2011).
14
   “A party filing a motion to amend or a motion for leave to file a pleading or other document
that may not be filed as a matter of right must . . . attach the proposed pleading or other
document.” D. Kan. Local R. 15.1(a)(2).
15
  The deadline for the parties to file motions for leave to amend the pleadings was January 31,
2020. See Scheduling Order (ECF No. 22) at 2. Plaintiff filed his motion on January 27, 2020.
16
     See Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991).

                                                  4
will be required to prepare an Amended Complaint. If Plaintiff wishes to amend his current

pleading, the Court will require Plaintiff to timely file an Amended Complaint that may include

only the additional factual allegations and requested relief this order allows.

       Defendants next argue that Plaintiff should not be allowed to name four new individuals

as Defendants because he makes no allegations against them and, as Judge Vratil ruled, there is

no individual liability under Title VII or the ADA for persons who are not “employers.” As

Judge Vratil wrote:

       Here, plaintiff named Verbeck as a defendant in her individual capacity. Title VII
       and the ADA prohibit “employers” from discriminating on a variety of grounds but
       do not create a cause of action against persons who are not “employers.”17 Haynes
       v. Williams, 88 F.3d 898 (10th Cir. 1996) (no personal capacity suits under Title
       VII); Butler v. City of Prairie Village, 172 F.3d 736, 744 (10th Cir. 1999) (no
       personal capacity suits under ADA). Plaintiff has not alleged that Verbeck is an
       “employer” or regulated entity for purposes of Title VII or the ADA. The Court
       therefore dismisses plaintiff’s Title VII and ADA claims against Verbeck for failure
       to state a claim.

ECF No. 36 at 5-6. Because Plaintiff does not allege that any of the four individuals is an

“employer” or regulated entity for purposes of Title VII or the ADA, adding them as Defendants

on either claim would be futile. The Court will not grant Plaintiff leave to add Michael

Schumacher, Derek Sizemore, Jason Roy, or Micah Blunt as Defendants.

       Defendants also object to Plaintiff being allowed to assert additional allegations against

Defendant Verbeck, arguing that they fail to state any adverse action or new claim against

Defendant Verbeck. But Defendants do not complain that allowing Plaintiff to add these factual




17
   In relevant part, Title VII and the ADA define an “employer” as “a person engaged in an
industry affecting commerce who has fifteen or more employees . . . and any agent of such
person.” 42 U.S.C. §§ 2000e(b), 12111(5)(A).

                                                  5
allegations would cause undue delay or prejudice, that Plaintiff seeks the amendment in bad

faith, or that adding the allegations would be futile. Under the applicable standard which directs

the Court to freely grant leave to amend absent one of these obstacles, the Court finds that

Plaintiff should be permitted to add the allegations set forth in his motion.

       Finally, Defendants do not address Plaintiff’s request to request additional types of relief.

The Court will grant Plaintiff’s motion to add the requested relief set forth in his motion.

       IT IS THEREFORE ORDERED that Plaintiff’s Motion to Modify Complaint (ECF

No. 32) is granted in part and denied in part. The motion is granted to the extent that Plaintiff

may amend his complaint to include the allegations set forth in paragraph 2 of his motion and the

requested relief set forth in paragraph 3 of his motion. The motion is denied to the extent that

Plaintiff will not be permitted to add Michael Schumacher, Derek Sizemore, Jason Roy, or

Micah Blunt as Defendants.

       IT IS FURTHER ORDERED that within ten (10) days of the date of this order,

Plaintiff shall file an Amended Complaint that is identical to his original Complaint and adds

only the language set forth in paragraphs 2 and 3 of his Motion to Modify Complaint. Plaintiff

may do so by photocopying his original Complaint and attaching a new page with the added

language.

       IT IS SO ORDERED.

       Dated in Kansas City, Kansas, this 2nd day of April, 2020.




                                                                   Teresa J. James
                                                                   U. S. Magistrate Judge



                                                  6
